Citation Nr: 1723555	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and an anxiety disorder.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When this matter was previously before the Board in September 2015, the Board remanded to ensure that the Veteran underwent a psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD.  A review of the claims file shows that the proper examination and development have been performed; therefore the Board finds that there has been substantial compliance with its remand directives and that the case is now ready for resolution.  See Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

The Veteran's psychiatric disability, diagnosed as depressive disorder had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, diagnosed as depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and neither the Veteran nor his representative have raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Merits of the Claim

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and an anxiety disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is no dispute in the present case that the Veteran has a present psychiatric disorder.  A review of the Veteran's medical records shows that the Veteran has suffered from variously described mental health conditions like depression and anxiety for many years.  For example, a VA medical record from November 2008 notes that the Veteran's results "suggest[] an individual who is depressed, anxious, angry, withdrawn, has sleeping difficulties and somatic complaints, and has a history of trauma."  Earlier notes from a VA medical record in December 1994 indicate that the Veteran had a diagnosis of anxiety.  What the Vetera's medical records do not establish is the so termed "nexus" element.  In other words, the issue is whether the Veteran's present condition is related to his military service.  

In that regard, the Board turns to the February 2016 Compensation and Pension Examination which was requested specifically to address the medical issues relevant to determination of service connection.  First the Board notes that the examiner narrowed down the diagnosis to an "unspecified depressive disorder" and noted that the Veteran no longer suffers from anxiety.  The examiner provided and extensive review of the Veteran's VA medical records and also a long history of the Veteran's social, marital, and family history.  Based upon the examiners extensive review of records and medical explanation, the Board considers the opinion to be highly probative as to the issue of the Veteran's current diagnosis. 

With respect to the specific issue of whether the Veteran's military service is related to his depressive disorder, the examiner opined that "[i]t is less likely as not that the unspecified depressive disorder incurred in or is caused by the veteran's military service.  There are no records of the veteran receiving mental health treatment while he was in the Army. A 7/15/76 Report of Medical History reflected that the veteran endorsed items including nervous trouble of any sort and depression or excessive worry.  This form indicated that these issues were due to family problems." The examiner went on to opine that "[i]t is at least as likely as not the unspecified depressive disorder is related to post-military stressors including unemployment, financial stress, the veteran's reported inability to engage in pleasurable activities due to chronic pain and his wife's death."  As the Board previously noted, the Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the Board notes that based upon the medical opinion, the examiner concludes that the Veteran's in-service recorded depression is not related to his military service because it was related to family issues.  The examiner is certainly qualified to make the medical conclusion as to the etiology of depression, however the conclusion that the Veteran's depression did not occur in service seems plainly at odds with the acknowledgment that the Veteran had depression related to family problems at his departure from service.  

This leaves the Board with a medical finding from the February 2016 VA examination that the Veteran had depression related to family reasons which manifested in service, and also has a presently diagnosed depressive disorder that is related to amongst other things, family problems.  In light of this evidence, the Board finds that the elements for entitlement to service connection for an acquired psychiatric disability, diagnosed as depressive disorder have been met.  


ORDER

Service connection for an acquired psychiatric disability, diagnosed as depressive disorder is granted.


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


